Mr. Justice Bbeese delivered the opinion of the Court: The errors assigned on this record are that the bill is too vague and indefinite; that the writ appears to have been served before the date of its issue, and that the court passed the decree without hearing proof, and because the evidence, if any was taken, is not preserved in the record. The bill was in chancery for a divorce, and alleges the adultery to have been committed in 1860, in the county of Vermillion, and at sundry times since, with one Augustus Leseure. So far as the venue is concerned, that is sufficiently definite. In an indictment for murder it would be only necessary to allege that the felonious act was done in the county. The time might have been more specific, but it is alleged that it was before the commencement of the suit. The supplemental record shows that the date of the return of the summons should have been February 4th, and not January 4th, and it was so amended by the sheriff who served it. The record shows that the bill was taken for confessed, and the cause submitted on the bill and “ oral proof," and the court finds the facts, as charged, to be true. We have repeatedly decided that it is not necessary in a proceeding for a divprce, when the bill is taken for confessed, that the oral proof or evidence on which the court acted should be preserved in the record; it is sufficient that the record shows proof was heard sustaining the allegations of the bill. Shillinger v. Shillinger, 14 Ill. 147; Davis v. Davis, 30 id. 180. There being no errors apparent to us in this reoord, the decree must be affirmed. Decree affirmed.